LAW OFFICE OF ZULU ALI
2900 Adains Street, Suite C13

Riverside, CA 92504

bo

oe 8S SN DO NN He Ow

Case 5:21-cv-01482 Document1 Filed 08/31/21 Page1iof1i5 Page ID#:1

Zulu Ali, Esq. (SBN: 252998)
|_Desti

ny Esq-(SBN-331333}
LAW OFFICES OF ZULU ALI & ASSOCIATES, LLP
2900 Adams Street, Suite C13
Riverside, CA 92504
Telephone: (951) 782-8722
Facsimile: (951) 346-9101
zulualilaw@gmail.com

Attorneys for Plaintiffs,
WILLIE C. JONES II

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL OF CALIFORNIA

CASE NO.
WILLIE JONES, individual;

Plaintiffs, PLAINTIFFS’ VERIFIED COMPLAINT FOR

DAMAGES:

ASSAULT

BATTERY

NEGLIGENCE

EXCESSIVE FORCE; 42 U.S.C.§ 1983

EXCESSIVE FORCE; 42 U.S.C. § 1983,

MONELL

FAILURE TO PROPERLY SCREEN

AND HIRE; 42 U.S.C. § 1983

FAILURE TO TRAIN, SUPERVISE,

AND DISCIPLINE; 42 U.S.C. § 1983,

MONELL

VIOLATION OF CAL. CIV, CODE §

52.1

9. INTENTIONAL INFLICATION OF
EMOTIONAL DISTRESS

COUNTY OF SAN BERNARDINO, a public
entity; DOES 1 through 25, Inclusive

a Ff Wehbe

Defendants.

be

DEMAND FOR JURY TRIAL

 

 

 

COMES NOW WILLIE JONES, JR. (hereinafter “PLAINTIFF”) by and through her

attorneys of record herein, brings this complaint against the above-named defendants, alleges:

INTRODUCTORY STATEMENT
1. This is a civil rights action seeking monetary damages from Defendants for violating various
rights under the United States Constitution and California state law in connection with the

wrongful assault of Plaintiff WILLIE JONES on June 16, 2021.

I
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 2of15 Page ID #:2

 

 

I PARTIES
3 Plaintiff
2. WILLIE JONES is and was at all relevant times herein, an individual residing in San Bernardino
County, State of California.
5 Defendant
6 | 3. Defendant, COUNTY OF SAN BERNARDINO (hereinafter “COUNTY”), is now, and at all
7 times mentioned in this Complaint was, a municipal corporation and political subdivision
8 organized and exiting under the laws of the State of California and owns, operates, manages,
? directs and controls the SAN BERNARDINO COUNTY SHERIFF’S DEPARTMENT,
' (“SBSD”) an operating department of the COUNTY.
: g ~ 22 Does | through 25
. ae 13 4. The true names and/ or capacities, whether individual, corporate, associate, or otherwise of
oa 14 | defendants DOES | through 25, inclusive, are currently unknown to PLAINTIFFS, all of whom
53 15 | therefore now sue said DEFENDANTS pursuant to California Civil Code section 474 by such
: 16 | fictitious names. PLAINTIFF will amend this complaint to insert their true names and/ or capacities
"7 upon ascertainment, or alternatively, conform the pleadings to proof at the time of trial. PLAINTIFF
. is informed and believe, and thereon allege, that at all times herein relevant each such fictitiously
20 named Defendant is directly and/or indirectly liable on one or more of the causes of action set forth
21 | herein. Defendant and DOES | through 25 are sometimes referred to collectively herein as
22 | “Defendants”.
23/5. Defendants, and each of them, were the agents, employees and servants of each other and were
24 acting at all times within the full course and scope of their agency and employment, with the full
» knowledge and consent, either expressed or implied, or their principal and/ or employer and each
5
of the other named defendants and each of the defendants had approved or ratified the actions of
28

7

COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 3o0f15 Page ID#:3

the other defendants thereby making the currently named defendants herein liable for the acts and/

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

bo

Oo co WD DA UW & Ww

 

or omissions of their agents, servants and/ or employees.

JURISDICTION AND VENUE

6. Jurisdiction and venue in this county and division is proper because the events giving rise to each
and every of the following causes of action, which are described below occurred within this
judicial district in the State of California. Furthermore, the relief sought through this Complaint is
within this jurisdiction of this Court because the damages are more than $25,000.00.

PROCEDURAL REQUIREMENTS

7, Plaintiff has filed suit with this Court within the applicable statute of limitations period.

8. Plaintiff has exhausted all admistrative procedures prior to suit pursuant to California
Government Tort Claim. (see EXHIBIT A)

9. Plaintiff received a rejection of damages letter, and thus received the right to bring the instant suit.
(see EXHIBIT B)

FACTUAL ALLEGATIONS

10. By this reference, Plaintiff allege and incorporate herein each and every allegation set forth in all
previous paragraphs of the Complaint.

11. On or about June 16, 2021, Willie Jones, [I] became the target of Law enforcement excessive
violence.

12. The Plaintiff was approached by officers inside of a Victorville Toyota Dealership, after coming
in contact with one of the two deputies that were pursuing Complainant.

13. Plaintiff visibly appeared to surrender by putting both hands in the air and laying on the ground.

14, The Officer approached Plaintiff with a flashlight in hand and kicked Plaintiff in the head two
times despite the fact tliat the he was complying.

15. When Confronted by a deputy with a flashlight that’s when the deputy kicks the man in the head

two times.

3
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 4of15 Page ID#:4

16.

This all followed an alleged attempted tr: fic stop in Victorville, California.

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C)3

Riverside, CA 92504

bo

oO S&S SY OO OH e &

 

TY.

18.

19.

20.

21.

22,

23.

24.

25.

26.

28.

29.

30.

The San Bernardino Shentis Department ‘eleased a statement admitting that a use of force indeed
occurred.

Following being treated for his injuries Plaintiff was arrested, booked, and then interrogated
before posting bail.

After suffering head injuries from the officers’ excessive force, he experienced temporary loss of
consciousness.

Plaintiff was presented with a settlement and release.

Plaintiff at the time of being presented the release was still experiencing symptoms from his head

injuries, including confusion.

Plaintiff was coerced into signin. a settlerent and release of claims once taken to the Police
station.

Plaintiff signed the settlement and :clease ayainst his will and did not cash the settlement check
for $4000.

Plaintiff did nothing to authorize the ise of force.

Plaintiff was much smaller than Offi.ers in nature and more vulnerable while having his hand
placed over his head and laying face down on the ground.

Plaintiff did not make any aggressive n ovements or threaten the Officer’s safety in any way, nor
did Complainant have any weapons, nor was he concealing his hands or feet as to somehow

threaten Officer’s safety.

. Plaintiff did nothing to justify any use ot o-ce.

The Officer lost his temper and attacked te Claimant, by repeatedly striking him in the head.

As a result of the Officer’s use of force and attack on the Claimant, Claimant suffered severe
injuries.

The department’s lack of internal oversizh has allowed a culture of aggression to develop.

4
Cc MPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page5of15 Page ID#:5

 

 

31. The city created a culture of aggression and violence within the Officers, which contributed to and
1
, resulted in the Officer’s attack on the Plaintiff.
3 32. Damages include but are not limited to: Violation of civil rights, violation of constitutional rights,
4 emotional injuries, past, present, and future physical injuries, punitive damages, and any other
5 remedies as the Court shali order just and proper.
6 133. On July 1, 2021, Plaintiff WILLIE JONES presented Defendant COUNTY with a claim for
7 damages and losses sustained as a result of the incident described in this Complaint pursuant to
8
Cal. Gov, Cade §§ 905, 911.4- 912.2. Attached as Exhibit “A” and incorporated herein by this
9
10 reference is a true and correct copy of Plaintiff's application and claim for damages presented to
en
5 : = 12 | 34. On July 17, 2021, Defendant COUNTY rejected Plaintiff's claims in its entirety. Attached as
>'sh
nas
SEs 13 EXHIBIT “B” and incorporated herein by reference is a true and correct copy of the notice by the
wa
uss
z=8 '4) COUNTY of denial of the claim.
on
= 3 15
a og CLAIMS FOR RELIEF
FIRST CAUSE OF ACTION
17 ASSAULT
Against All Defendants and Does 1 through 25
18
19 35. The allegations of each of the preceding paragraphs are realleged and incorporated herein by
20 reference.
21 | 36. As outlined in detail above, Defendants assaulted Plaintiff by engaging in actions that intended to
22 harm him, in which response to which Plaintiff reasonably believed that he would be harmed and
was in fact harmed.
24 ;
37. Specifically, Defendants after observing that Plaintiff completely surrendered and was not posing
25
oe any threats stroke Plaintiff in the face, which reasonably caused Plaintiff to fear that he would be
7 harmed.
28

5
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 6of15 Page ID #:6

38.

As a direct and proximate result of the negligent and careless acts described above, Plaintiff has

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

bo

oO 6S ~S OO A fh Ww

 

39.

40.

41.

43,

44,

. The allegations of each of the proceeding paragraphs are realleged and incorporated herein by

been generally and specially damaged in a sum to be established according to proof at the time of
trial, as provided in Cal. Code of Civ. Proc. §§ 425.10 and 425.11.
As a further direct and proximate result of the foregoing, Plaintiff further suffers from depression,
nightmares, mental anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping,
increased appetite, social withdrawal, tearfulness, and anger.
On information and belief, the wrongful acts and conduct of Defendants, as set forth above, was
conducted or occurred deliberately, intentionally, knowingly, maliciously, willfully, wantonly,
and with conscious and reckless disregard for the rights and safety of Plaintiff, entitling Plaintiff
to an award of exemplary damages as provided by Section 337.34 of the California Code of Civil
Procedure,
The County is vicariously liable for the wrongful acts of Defendants pursuant to section 815.2 of
the California Government Code, which provides that a public entity is liable for the injuries
caused by its employees within the scope of the employment if the employee’s act would subject
him or her to liability.

SECOND CAUSE OF ACTION

BATTERY
Plaintiff against All Defendant

reference.

On June 16, 2021, Defendant County through its employee, Defendant, intended to use excessive
force by kicking plaintiff in the face, and did kick plaintiff in the face.

On information and belief, a reasonable law enforcement officer would not have used such force
under the same circumstances because Plaintiff posed no real, immediate or significant threat to

Defendant or the public.

6
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 7of15 Page ID#:7

 

 

45. As a result, the use of deadly force was excessive and objectively unreasonable under the
I
5 circumstances.
3 46. Plaintiff did not consent to the use of that force.
4 | 47. The actions of Defendant also aroused fear in the Plaintiff and was against his will.
5 | 48. As a direct and proximate result of the assault and battery described above, Plaintiff has been
6 generally and specially damaged in a sum to be established according to proof at the time of trial,
7 . :
as provided in Cal. Code of Civ. Proc. §§ 425.10 and 425.11.
8
49. As a further direct and proximate result of the foregoing, Plaintiff further suffers from depression,
9
10 nightmares, mental anguish, loss of memory, irritability, anxiety, short-temper, moodiness,
11 difficulty sleeping, social withdrawal, tearfulness, and anger.
de
ce 12 | 50. On information and belief, the wrongful acts and conduct of Defendant, as set forth above, was
>san
yas
wz< 13 conducted or occurred deliberately, intentionally, knowingly, maliciously, willfully, wantonly,
wu +
O43
& § 5 Bi and with conscious and reckless disregard for the rights and safety of Plaintiff, entitling Plaintiff
ota
Ss 15
a a to an award of exemplary damages as provided Section 337.34 of the California Code of Civil
16
Procedure.
17
18 51. The COUNTY is vicariously liable for the wrongful acts of Defendants pursuant to section 815.2
19 of the California Government Code, which provides that a public entity is liable for the injuries
20 caused by its employees within the scope of the employment if the employee’s act would subject
21 him or her to liability.
22
a THIRD CAUSE OF ACTION
“ NEGLIGENCE
24 Plaintiff Against Defendant
25 | 52. The allegations of each of the proceeding paragraphs are realleged and incorporated herein by
26 reference.
27
28

7
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 8o0f15 Page ID#:8

53. On information and belief, a reasonable law enforcement officer would not have used

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

ha

eo Oo NO th Rh Ow

 

54,

35.

56.

37.

38.

59,

unwarranted excessive force on Plaintiff under the same circumstances because Plaintiff posed no
real, immediate or significant threat to Defendants or the Public.

Therefore, in committing the acts described above, Defendant was negligent, careless, reckless
and/ or otherwise failed to meet their duties, non-delegable and otherwise, which they owed to
Plaintiff.

Therefore, in committing the acts described above, Defendant was negligent, careless, reckless
and/or otherwise failed to meet their duties, non-delegable and otherwise, which they owed to
Plaintiff.

At all times material hereto the Defendant knew or should have known that his failure to act
reasonably when arresting or otherwise detaining plaintiff, would result in injury of Plaintiff.

As a direct and proximate result of the negligent and careless acts described above, Defendant
kicked Plaintiff in the head while he was surrendered and laying on the ground and severely
injured him.

As a further and direct and proximate result of the foregoing, Plaintiff further suffers from
depression, nightmares, mental anguish, irritability, anxiety, memory loss, and conscious and
reckless disregard for the rights and safety of Plaintiff, entitling Plaintiff to an award of
exemplary damages as provided by Section 337.34 of the California Code of Civil Procedure.

The COUNTY is vicariously liable for the wrongful acts of Defendant pursuant to section 815.2
of California Government Code, which provides that a public entity is liable for the injuries
caused by its employees within the scope of the employment if the employee’s act would subject
him or her to liability.

tt

if

Mit

8
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page9of15 Page ID#:9

FOURTH CAUSE OF ACTION
EXCESSIVE FORCE, 42 U.S.C. § 1983

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

N

oO OB Ss A HH fB WwW

 

60.

61.

62,

63.

64,

65.

66.

67.

Plaintiff Against Defendants
PLAINTIFF realleges and incorporates herein by this reference each and every allegation set forth
in all previous paragraphs of the Complaint as if fully set forth herein.
Defendant used force, including deadly force, to arrest and/or detain Plaintiff. Defendant acted
under color of law at all times relevant to this complaint.
On information and belief, a reasonable law enforcement officer would not have kicked Plaintiff
when he posed no threat to the Defendant or the Public.
As a result, the use of deadly force was excessive and objectively unreasonable under the
circumstances. The force was also performed with a deliberate indifference to the safety and
welfare of Plaintiff. Defendants actions thus deprived Plaintiff of his right to be free from the use
of excessive force by law enforcement.
As a direct and proximate result of Defendants’ deprivations and violations of Plaintiff Fourth
Amendment rights, Plaintiff has suffered general and special damages according to proof at the
time of trial.
As a further direct and proximate result of the foregoing, Plaintiff further suffers from depression,
nightmares, mental anguish, irritability, anxiety. memory loss, moodiness. difficulty sleeping,
social withdrawal, tearfulness, and anger.
As a further result of the foregoing, Plaintiffs are entitled to recover reasonable costs and attomey
fees under 42 U.S.C. § 1988.
In committing the acts described above, Plaintiff is informed and believes Defendant acted with
oppression, fraud, or malice, entitling Plaintiff to an award of punitive damages under 42 U.S.C. §
1983 and California Code of Civil Procedure § 337.34 against Defendants in an amount accordin:

to proof at time of trial.

9
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 100f15 Page ID #:10

FIFTH C \USE OF ACTION

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite CL3

Riverside, CA 92504

to

oOo 6 SS DN OH Rw

 

68.

69,

70.

71.

72.

73.

EXCESSIVE FOR VE, 42 U.S.C. § 1983, Monell
Plaine ff tgainst Defendants

The allegations of cach of the proceedings pi -ugraphs are realleged and incorporated herein by
reference.

Defendants maintained an unconstitutional custom, policy or practice, within the meaning of
Monell v. Department of Social Services of he County of New York, 436 U.S. 658 (1978)
(“Monelf”), of detaining and arresting individ als with use of excessive and deadly force an
depriving persons of life, liberty and property. Defendants also maintained an unconstitutional
force policy regarding the use of alternative force

Defendants either knew or had constructive kno vledge that it should train its law enforcements
personnel to not take part in excessive force. D fendants also either knew or had constructive
knowledge the behavior of the deputies and co |i have prevented such acts from occurring.
Despite having this knowledge, Defendants condo ed, tolerated and through actions and inactions
thereby ratified such policies.

The unconstitutional policy and refusal to train and :mploy

The Conduct alleged herein violated Plaintiff rights alleged above which has legally,
proximately, foreseeably and actually caused Pla atiff to suffer general and special damages
according to proof at the time of trial.

As a further direct and proximate result of the foreg: ing, Plaintiff further suffers from depression,
nightmare, mental anguish, irritability. anxiety, sh ort-temper, moodiness, difficulty sleeping,

memory loss, social withdrawal. tearfulness, and ange ~

74. Plaintiff is also entitled to :ecover reasonable costs; ai orney fees under 42 U.S.C. § 1988,

10 ;
COMPLAINT _

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page11of15 Page ID#:11

 

 

75. In committing the acts described above, Plaintiff is informed and believes Defendant and Does |-
2) acted with oppression, fraud, or malice. entitling Plaintiff to an award of punitive damages
3 against Defendant in an amount according to proof at time of trial.
4 SIXTH CAUSE OF ACTION
FAILURE TO PROPERLY SCREEN AND HIRE, 42 U.S.C. § 1983, Monell
5 Plaintiff against Defendants
© 176. Plaintiff repeats and re-alleges all prior paragraphs of this Complaint and incorporates the same
7 by this reference as if those paragraphs were set forth in full herein.
77. The COUNTY and DOES 1-25 as a matter of custom, practice and policy, failed to adequately
10 and properly screen and hire the Defendant employees.
_ 11 | 78- The failure of Defendants, their agents, servants, and employees to properly screen and hire the
: i « 12 defendant officers as a matter of policy, custom and practice, in the exercise of their functions,
i Z 13 was deliberately indifferent to the Constitutional rights of Plaintiff and done with conscious
wa g
: i 14 disregard for the dangers of harm and injury to Plaintiff and others similarly situated.
< 5 I? 79. Due to the acts of Defendants COUNTY and DOES 1-25. the failure to properly screen and hire
. officers and the continued employment of the defendant officers, a clear and present danger exists
18 to the residents of the COUNTY of San Bernardino.
19 | 80. Furthermore, the lack of adequate screening and hiring practices by Defendants evidence a
20 deliberate indifference to the rights of Plaintiff and others in his position.
21 181. Therefore, these defendants, with deliberate indifference, disregarded a duty to protect the public
i from offictal misconduct.
°° 82. The conduct alleged herein violated Plaintiffs rights alleged above which has legally.
?
. proximately, foreseeably and actually caused Plaintiff to suffer general and special damages
2% according to proof at the time of trial
27
28

11
COMPLAINT

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page 12o0f15 Page ID#:12

83. As a further direct and proximate result of the foregoing, Plaintiff further suffers from depression,

 

Oo oo ~] an ta & fa bo

Riverside, CA 92504

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

nightmare, mental anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping,
memory loss, social withdrawal, tearfulness, and anger.

84. Plaintiff is also entitled to recover reasonable costs and attorney fees under 42 U.S.C. § 1988.

85. In committing the acts described above, Plaintiff is informed and believes Defendants and Does
1-25 acted with oppression, fraud. or malice, entitling Plaintiff to an award of punitive damages
against Defendant and Does | -25 in an amount according to proof at the time of trial.

SEVENTH CAUSE OF ACTION
FAILURE TO PROPERLY TRAIN, SUPERVISE AND DISCIPLINE, 42 U.S.C. § 1983,
Monell
Plaintiff against Defendants

86. Plaintiff repeats and re-alleges all prior paragraphs of this Complaint and incorporates the same
herein by this reference as if those paragraphs were set forth in full herein.

$7. The COUNTY and DOES 1-25 as a matter of custom, practice, and policy, failed to maintain
adequate and proper training for officers and law enforcement personnel in the SBPD necessary to
educate the officers as to the Constitutional right of arrestees, to prevent the consistent and
systemic use of excessive force by arresting officers, and to prevent the excessive force and extra
judicial punishment of potential arrestees by officers.

88. The COUNTY and DOES 1-25 also failed to provide adequate supervision and discipline to
officers and other law enforcement personnel that hold the power, authority, insignia, equipment
and arms entrusted to them. Defendants also failed to promulgate and enforce adequate policies
and procedures related to alternatives to the use of deadly force, including the Taser, stun-gun,
pepper spray, or pepper ball and bean bag guns.

89. Said custom, practice. and policy included a failure to adey. ately investigate, supervise and

discipline offending officers that fostered the custom. practice, and policy within the Sheriff's

Department which resulted in the vrongiul shooting of Plaintiff.

12
COMPLAINT

 

 
—

Case 5:21-cv-01482 Document1 Filed 08/31/21 Page130f15 Page ID#:13

90. Therefore. these defendants, with deliberate indifference, disregarded a duty to protect the public

 

Oo co ~D DA vr fp Ww

—
— CC

Riverside, CA 92504

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

from official misconduct.

91. The failure to promulgate or maintain constitutionally adequate policies regarding training was
done with deliberate indifference to the rights of Plaintiff and others in his position.

92. The constitutionally infirm lack of adequate training, supervision, and discipline as to the officers
and law enforcement personnel in this case cause Plaintiff to suffer general and special damages
according to proof at trial.

93. As a further direct and proximate result of the foregoing, Plaintiff further suffers from depression,
nightmares, mental anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping,
memory loss, soctal withdrawal, tearfulness, and anger.

94. Plaintiffs are entitled to recover reasonable and attorney fees under 42 U.S.C. § 19838.

95. In committing the acts described above, Plaintiff is informed and believes Defendant and Does 1-
25 acted with oppression, fraud. or malice, entitling Plaintiff to an award of punitive damages
against Defendants in an amount according to proof at time of trial.

SIXTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Plaintiff against Defendants

96. Plaintiff repeats and re-alleges all prior paragraphs of this Complaint and incorporates the same
herein by this reference as if those paragraphs were set forth in full herein.

97. As outlined in detail above, Defendants intentionally inflicted emotional distress on Plaintiff by
engaging in extreme and outrageous behavior that intended to cause Plaintiff emotional distress
and/ or Defendants acted with reckless disregard of the possibility that Plaintiff would suffer
emotional distress. Specitically, Defendants engaged in extreme and outrageous behavior when
Defendants pursued Plaintiff who was surrendering after a pursuit on foot. As a result, Plaintiff
did in fact suffer emotional distress, and continue to suffer emotional distress as a result of
Defendants’ conduct.

13
COMPLAINT

 

 
—

Case 5:21-cv-01482 Document 1 Filed 08/31/21 Page 14o0f15 Page ID#:14

98. As a direct and legal result of Defendant’s conduct, Plaintiff has suffered and will continue to

 

Oo Co ~sS DA ww Be WY PL

—
_- &

Riverside, CA 92504

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

suffer damages, including but not limited to, depression, memory-loss, humiliation, nightmares,
mental anguish, irritability, anxiety, short- temper, moodiness, increased appetite, social
withdrawal, tearfulness, and anger.

99. On information and belief. the wrongful acts and conduct of Defendant, as set forth above, was
conducted or occurred deliberately, intentionally, knowingly, maliciously, willfully, wantonly.
and with conscious and reckless disregard for the rights and safety of Plaintiff, entitling Plaintiff
to an award of exemplary damages as provided by Section 337.34 of the California Code of Civil
Procedure.

100. The COUNTY is vicariously liable for the wrongful acts of Defendant pursuant to section
815.2 of the California Government Code, which provides that a public entity is liable for the
injuries caused by its employees within the scope of the employment if the employee’s act would

subject him or her to liability.
PRAYER FOR RELIEF

WHEREFORE, PLAINTIFF prays for judgment against Defendants, and each of them as

follows:

1. For general damages in the sum according to proof at the time of trial;

bo

For special damages in a sum according to proof at the time of trial;

3. For an award of interest, including prejudgment interest, at the legal rate;
4. For costs of suit and reasonable attorneys’ fees as provided by law;

5. For punitive damages as provided by law;

6. Any other and further relief that the court deems just, proper and appropriate.

A

i4
COMPLAINT

 

 
Case 5:21-cv-01482 Document1 Filed 08/31/21 Page15o0f15 Page ID#:15

DEMAND FOR JURY TRIAL

 

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

PLAINTIFF hereby demand a jury trial provided by C.C.P. § 631 for the causes of

action set forth herein.

Dated: August 31, 2021 LAW OFFICE OF ZULU ALI & ASSOCIATES, LLP

By: /s/ Destiney J. Johnson
Destiney J. Johnson, Esq.
Attorney for PLAINTIFF

15

 

COMPLAINT

 
